DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-10 have been amended.  Claims 1-12 are pending in this application.

Priority
This application is a National Phase Application of International Application Serial No. PCT/CN2018/087455, filed May 18, 2018, which claims the priority to China Patent Application No. CN 201810283350.1, filed April 2, 2018.

Information Disclosure Statements
	Applicants’ Information Disclosure Statements, filed on 12/23/2019, and 08/16/2019 have been considered.  Please refer to Applicant’s copies of the PTO-1449 submitted herewith.

Status of the Claims
Claims 1-12 are under examination on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Specifically, claim 1 is drawn to a method for preparing functionalized high-density chromatography matrix, comprising the following steps: dissolving catalyst and divinyl sulfone in organic solvent, adding chromatography matrix removed water to obtain a reaction solution, and reacting 0-48h at 15-60° C, obtaining a functionalized chromatography matrix; wherein the catalyst is pyridine derivatives or trisubstituted organic phosphorus compounds.  The reaction time of “0-48h” includes reaction time of 0 h at 15-60° C.  It is not clear whether the claimed method has a reaction or not when the reaction time is 0 h.  Therefore, claim 1 is indefinite.  Claims 2-12 depending on claim 1 are rejected accordingly.


Claim 12 is drawn to applications of the chromatography matrix prepared according to claim 1 in the preparation of packing of affinity chromatography and purification of antibody drugs.  Since the claim does not set forth any steps involved in the application, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites an application without any active, positive steps delimiting how this application is actually practiced.  In addition, a claim should start with “A”, “An” or “The”.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed recitation of applications, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Porath et al., Journal of Chromatography, (1975), v.103, p.49-62, in view of CN 105820095B (“the `095 publication”, see Google English patent translation) to Cheng et al., and Scoble et al., Journal of Chromatography A, (1996), v.752, p.67-76.

0-48h at 15-60° C, obtaining a functionalized chromatography matrix; wherein the catalyst is pyridine derivatives or trisubstituted organic phosphorus compounds. 
Applicants’ claim 11 is drawn to a chromatography matrix prepared by the method described according to claim 1.
Applicants’ claim 12 is drawn to Applications of the chromatography matrix prepared according to claim 1 in the preparation of packing of affinity chromatography and purification of antibody drugs.

Determination of the scope and content of the prior art (MPEP §2141.01)
Porath et al. discloses a method of manufacturing a divinyl sulphone (divinyl sulfone, DVS) modified agarose gels as a matrix, see p. 49-51.  Porath et al. discloses the agarose chromatography matrix is used as affinity adsorbents or for immobilization of enzymes in biochemical applications, see p.62.

The `095 publication discloses a method of reacting methyl ethylene glycol ether (i) 
    PNG
    media_image1.png
    60
    180
    media_image1.png
    Greyscale
 with divinyl sulfone to make vinyl sulfonyl methyl ethylene glycol ether (I)  
    PNG
    media_image2.png
    80
    319
    media_image2.png
    Greyscale
 [0016]  in the presence of a catalyst, wherein the catalyst is triphenylphosphine, or 4-dimethylaminopyridine (DMAP) [0022]. The `095 publication teaches the molar ratio of the catalyst to divinyl sulfone is from 1:3 to 1:10 [0024], and the reaction temperature is 25-30 °C [0025].  In addition, the `095 publication discloses using 1 mL of DVS in 20 mL of acetonitrile (CH3CN) as an organic solvent in the reaction for a concentration of 5% 
Scoble et al. discloses a method of manufacturing of affinity chromatography matrix by reacting sepharose CL-4B with divinyl sulfone at pH 11 and 20 °C with 50 μl of divinyl sulfone per g of gel, see section 2.2 at p.69. 

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between the method of Applicant’s claim 1 and Porath method is that the prior art does not teach using the catalyst of pyridine derivatives or trisubstituted organic phosphorus compounds during the reaction.

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, instantly claimed method would have been obvious over the Porath method because the difference is further taught and/suggested by the `095 publication. Specifically, the `095 publication teaches using a catalyst of triphenylphosphine, or 4-dimethylaminopyridine (DMAP) to catalyze the reaction of methyl ethylene glycol ether with divinyl sulfone, wherein the hydroxyl group in methyl ethylene glycol ether reacting with divinyl sulfone.  The reaction mechanism also applies to the method of claim 1 because the chromatograph matrix is hydrophilic microsphere having surface polyhydroxy structure according to Applicant’s claim 5. The `095 publication teaches the reaction temperature is room temperature (25-30 °C), and reaction time is 6 hours, see Example 7, [0049].  

In terms of claim 2, the `095 publication teaches using a catalyst of triphenylphosphine, or 4-dimethylaminopyridine (DMAP) to catalyze the reaction, see Example 7, [0049].   

In terms of claims 3-4, the `095 publication teaches using an organic solvent of CH3CN to carry out the reaction, see Example 7, [0049]. 
 
In terms of claims 5-6, Porath discloses uses agarose gels as a chromatography matrix, 

In terms of claim 7, the `095 publication teaches the molar ratio of the catalyst to divinyl sulfone is from 1:3 to 1:10 [0024].  

In terms of claim 8, the `095 publication teaches the reaction temperature is room temperature (25-30 °C), and reaction time is 6 hours, see Example 7, [0049].  

In terms of claim 9, the `095 publication discloses using 1 mL of DVS in 20 mL of acetonitrile (CH3CN) as an organic solvent in the reaction for a concentration of 5% (v/v), Example 7, [0049].

In terms of claim 10, Porath et al. teaches a method of manufacturing a divinyl sulphone (divinyl sulfone, DVS) modified agarose gels as a matrix at various final concentration, see “Preparation of agarose beads”, p. 50-51.  The selection of reaction conditions is more optimization by more modification of routine experimentation and within one skilled in the art.  Changes in temperature, concentration, or both are not patentable modification in the absence of unexpected results which is different in kind and not degree.  In re Aller, 105 USPQ 233.  

In terms of claims 11-12, Porath et al. and Scoble et al. disclose manufacturing affinity chromatography matrix by reacting sepharose CL-4B with divinyl sulfone.


Conclusions
Claims 1-12 are rejected.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731